Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 7, 8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2018/209577 A1), hereinafter Liu.  (Applicant’s submitted prior art).
Regarding claim 7, Liu (Figures 9a and 9b) teaches a base station antenna comprising a reflector 1; first and second vertical columns of low-band radiating elements 21 on a surface of 
Liu does not explicitly mention that a horizontal distance between a feed point of the first vertical column of low-band radiating elements and a feed point of the second vertical column of low-band radiating elements is about 225 millimeters or narrower.
However, Liu (para [0051]) teaches that “the distance between the two radiating elements in the pair of radiating elements included in the adjacent two rows of radiating arrays is approximately a value in the range of 0.4 times the wavelength to 0.8 times the wavelength”.  One can reason that since the operating frequency of the low band radiating elements is between 850 MHz to 890 MHz (para [0049]), the wavelength corresponding to the center frequency is calculated to be around 344 mm, thus the distance between the two radiating elements of the pair of radiating elements is estimated to be between 137 mm and 275 mm.  This distance is within the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the horizontal distance between a feed point of the first vertical column of low-band radiating elements and a feed point of the second vertical column of low-band radiating elements to be about 225 millimeters or narrower in order to achieve a desired radiation characteristics.

Regarding claim 11, as applied to claim 7, Liu (Figures 9a and 9b) teaches that a dipole arm of one of the low-band radiating elements 21 overlies one of the high-band radiating elements 41 in a direction that is perpendicular to the surface of the reflector.
Regarding claim 12, as applied to claim 11, Liu teaches the claimed invention except explicitly mention that the dipole arm of the one of the low-band radiating elements comprises a length equal to about half of a wavelength of the first frequency band.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the length of the dipole arm of the one of the low-band radiating elements to be equal to about half of a wavelength of the first frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, as applied to claim 7, Liu (Figures 9a and 9b) teaches that the first and second vertical columns of low-band radiating elements 21 are first and second outer columns, respectively, of low-band radiating elements, and wherein a feed point of a first outer one of the four vertical columns of high-band radiating elements is spaced apart from a feed point of a second outer one of the four vertical columns of high-band radiating elements 41 by the horizontal distance of about 225 millimeters or narrower.


Regarding claim 15, as applied to claim 7, Liu teaches the claimed invention except explicitly mention a power divider that is coupled to each of the four vertical columns of high-band radiating elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple a power divider to each of the four vertical columns of high-band radiating elements in order to provide sufficient equal power to each of the radiating elements.
Regarding claim 16, as applied to claim 7, Liu teaches the claimed invention except explicitly mention that each of the four vertical columns of high-band radiating elements is individually fed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to individually feed each of the four vertical columns of high-band radiating elements as an alternate feed arrangement such that each of the radiating elements can be fed with a desired power level.
Regarding claim 17, as applied to claim 7, Liu teaches the claimed invention except explicitly mention a radome, wherein the low-band radiating elements and the high-band radiating elements are inside the radome, and wherein the low-band radiating elements extend forward from the surface of the reflector toward a front side of the radome; and a low-band connector on a back side of the radome that is opposite the front side, wherein the low-band connector is electrically coupled to one or more of the low-band radiating elements.

Regarding claim 18, as applied to claim 17, Liu teaches the claimed invention except explicitly mention that the low-band connector comprises a 90-degree connector, and wherein the base station antenna further comprises a blind mate high-band connector that is on the back side of the radome and is electrically coupled to one or more of the high-band radiating elements.  It would have been an obvious matter of design choice to arbitrary select various connector configurations to connect to the radiating elements suitable for specific design criteria and applications.
Regarding claim 19, as applied to claim 17, Liu teaches the claimed invention except further mentioning first and second pluralities of high-band connection ports on the back side of the radome, wherein the four vertical columns of high-band radiating elements comprise:
a first array of high-band radiating elements electrically coupled to the first plurality of high-band connection ports and configured to transmit RF signals in a first sub-band of the second frequency band; and a second array of high-band radiating elements electrically coupled to the second plurality of high-band connection ports and configured to transmit RF signals in a second sub-band of the second frequency band that is different from the first sub-band.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure connections of high-band radiating elements to various connectors in order to achieve operation in different bands.

first, second, third, and fourth vertical columns of high-band radiating elements 41 on the surface of the reflector and configured to transmit RF signals in a second frequency band that is higher than the first frequency band.
	Liu does not further teach a radome, wherein the low-band radiating elements and the high-band radiating elements are inside the radome, and wherein the low-band radiating elements extend forward from the surface of the reflector toward a front side of the radome;
a low-band connector on a back side of the radome that is opposite the front side, wherein the low-band connector is electrically coupled to one or more of the low-band radiating elements; and a high-band connector that is on the back side of the radome and is electrically coupled to one or more of the high-band radiating elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a radome covering the low-band radiating elements and high-band radiating elements in order to protect the radiating elements from the environment.  It would as be an obvious matter of design choice to provide connectors on the back side of the radome for aesthetic reason to provide power to low-band radiating elements and high-band radiating elements. 
Regarding claim 21, as applied to claim 20, Liu (Figures 9a and 9b) teaches that the second and third vertical columns of high-band radiating elements 41 are between, in a horizontal direction, the first and fourth vertical columns of high-band radiating elements, 
Liu does not explicitly mention that a distance in the horizontal direction between a center of the low-band radiating element of the first vertical column of low-band radiating elements and a center of a low-band radiating element of the second vertical column of low-band radiating elements is about 225 millimeters or narrower.
However, Liu (para [0051]) teaches that “the distance between the two radiating elements in the pair of radiating elements included in the adjacent two rows of radiating arrays is approximately a value in the range of 0.4 times the wavelength to 0.8 times the wavelength”.  One can reason that since the operating frequency of the low band radiating elements is between 850 MHz to 890 MHz (para [0049]), the wavelength corresponding to the center frequency is calculated to be around 344 mm, thus the distance between the two radiating elements of the pair of radiating elements is estimated to be between 137 mm and 275 mm.  This distance is within the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the horizontal distance between a feed point of the first vertical column of low-band radiating elements and a feed point of the second vertical column of low-band radiating elements to be about 225 millimeters or narrower in order to achieve a desired radiation characteristics.
.
3.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0009078 A1), hereinafter Sun.  (Applicant’s submitted prior art).
Regarding claim 7, Sun (Figure 12) teaches a base station antenna comprising a reflector 3; first and second vertical columns of low-band radiating elements 1 on a surface of the reflector and configured to transmit radio frequency ("RF") signals in a first frequency band; and four vertical columns of high-band radiating elements 2/4/6/8 on the surface of the reflector and configured to transmit RF signals in a second frequency band that is higher than the first frequency band.
Sun does not explicitly mention that a horizontal distance between a feed point of the first vertical column of low-band radiating elements and a feed point of the second vertical column of low-band radiating elements is about 225 millimeters or narrower.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the horizontal distance between a feed point of the first vertical column of low-band radiating elements and a feed point of the second vertical column of low-band radiating elements to be about 225 millimeters or narrower in order to achieve a desired radiation characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, as applied to claim 8, Sun (Figure 12) teaches that the feed point of the first vertical column of low-band radiating elements is staggered relative to the feed point of the second vertical column of low-band radiating elements.
Regarding claim 10, as applied to claim 9, Sun (Figure 12) teaches that the feed point of the first vertical column of low-band radiating elements is aligned in a horizontal direction with one of the feed points of the second of the four vertical columns of high-band radiating elements.
4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang et al (US 9,935,698 B1), hereinafter Yang.
Regarding claim 1, Liu teaches a base station antenna comprising a reflector 1; first and second vertical columns of low-band radiating elements 21 on a surface of the reflector and configured to transmit radio frequency ("RF") signals in a first frequency band; and four vertical columns of high-band radiating elements 41 on the surface of the reflector and configured to transmit RF signals in a second frequency band that is higher than the first frequency band, wherein a dipole arm of one of the low-band radiating elements 21 overlies one of the high-band radiating elements 41 in a direction that is perpendicular to the surface of the reflector.
Liu does not explicitly teach the configuration comprising eight vertical columns of high-band radiating elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base station antenna of Liu to include eight vertical columns of high-band radiating elements instead of four vertical columns of high-band radiating elements, as taught by Yang, doing so would achieve a desired level of coverage for optimum antenna performance.
Regarding claim 2, as applied to claim 1, Liu (Figures 9a and 9b) teaches that the first and second vertical columns of low-band radiating elements 21 are first and second outer columns, respectively, of low-band radiating elements, and wherein the first and second outer columns of low-band radiating elements are between outer ones of the vertical columns of high-band radiating elements.
Regarding claim 3, as applied to claim 1, Yang (Figure 3B) teaches that the eight vertical columns of high-band radiating elements comprise equal quantities of high-band radiating elements.
Regarding claim 4, as applied to claim 3, Liu/Yang teaches the claimed invention except explicitly mention that each of the eight vertical columns of high-band radiating elements comprises sixteen high-band radiating elements.  It would have been an obvious matter of design choice to provide each of the eight vertical columns of high-band radiating elements with sixteen high-band radiating elements in order to achieve a desired level of coverage.
Regarding claim 5, as applied to claim 1, Liu/Yang teaches the claimed invention wherein first and second vertical columns of the eight vertical columns of high-band radiating elements are between the first and second vertical columns of low-band radiating elements.
Liu/Yang does not explicitly mention that feed points of the first vertical column of low-band radiating elements are spaced apart from feed points of the second vertical column of low-band radiating elements by a horizontal distance equal to 0.4-0.8 of a wavelength of the first frequency band.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure feed points of the first vertical column of low-band radiating elements spaced apart from feed points of the second vertical column of low-band radiating elements by a horizontal distance equal to 0.4-0.8 of a wavelength of the first frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, as applied to claim 5, Liu (Figures 9a and 9b) teaches that feed points of the first vertical column of high-band radiating elements are staggered relative to feed points of the second vertical column of the vertical columns of high-band radiating elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845